

116 SRES 724 IS: Expressing the sense of the Senate regarding the practice of politically motivated imprisonment of women around the world and calling on governments for the immediate release of women who are political prisoners.
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 724IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Menendez (for himself, Mr. Coons, Mr. Cardin, Mrs. Shaheen, and Mr. Kaine) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate regarding the practice of politically motivated imprisonment of women around the world and calling on governments for the immediate release of women who are political prisoners.Whereas Article 3 of the Universal Declaration of Human Rights guarantees the right to liberty and security of person, Article 9 protects against arbitrary arrest or detention, and Article 18 guarantees the right to freedom of thought, conscience, and religion;Whereas women across the world face enormous risks to advance human rights and pursue progress for their communities, including—(1) discriminatory policies and attitudes;(2)repressive governments;(3)abusive authorities; and (4)critical threats to their health, especially amid the COVID–19 pandemic;Whereas women activists across the world are being unjustly detained in order to silence their voices and end their activism;Whereas women journalists are being unjustly detained for speaking truth to power and exposing corruption and abuses by governments and other authorities;Whereas the COVID–19 pandemic presents a severe threat to women who are detained unjustly and who are often housed in overcrowded prisons with limited access to medical care, which can convert unjust prison sentences into death sentences for vulnerable detained women;Whereas the People’s Republic of China has waged a brutal campaign to suppress political dissent and vibrant ethnic minority communities;Whereas the People’s Republic of China has suppressed and detained human rights legal professionals, including Li Yuhan, who has been severely mistreated in detention and who went on a hunger strike in 2018;Whereas the People’s Republic of China has subjected Uyghurs in Xinjiang to mass surveillance, forced labor, forced birth control, forced sterilization, and extrajudicial internment, including— (1)Rahile Dawut, a professor of traditional Uyghur culture; (2)Gulmira Imin, a former website administrator and government employee; and (3)Nigare Abdushukur, who was sentenced to 19 years imprisonment after inquiring about her mother’s detention;Whereas the People’s Republic of China has targeted Tibetans for celebrating their heritage, including—(1)Bonkho Kyi, who was detained for organizing a picnic celebration for His Holiness the Dalai Lama’s 80th birthday; and(2)Yeshe Choedron, who was sentenced in 2008 to 15 years imprisonment after participating in protests;Whereas in Iran, human rights defenders have been steadfast in their advocacy despite repeated abuse and arrest by authorities, including currently detained human rights activists—(1)Nasrin Sotoudeh, who spoke out against the death penalty and laws forcing women to wear hijabs and who is currently on a hunger strike and is in critical condition; (2)Atena Daemi, a human rights activist who is serving an additional 2 years in prison and facing 74 lashes for participating in a peaceful sit-in protest in Evin prison; and (3)Narges Mohammadi, vice president of the Centre for Human Rights Defenders, who has experienced severe health conditions and lung disease while in prison and has suffered from worsening COVID–19 symptoms since June 29, 2020;Whereas Iranian authorities have also recently arrested and imprisoned environmentalists working for the Persian Wildlife Heritage Foundation, including Sepideh Kashami and McGill University graduate Niloufar Bayani, who previously worked for the United Nations Environment Programme;Whereas Turkey is the world’s second worst jailer of journalists, with 47 journalists imprisoned in 2019, including—(1)Hatice Duman, owner and editor at Atilim, which published editorials condemning President Erdogan’s policies; and (2)Aysenur Parildak and Hanim Büsra Erdal, journalists for Zaman, which authorities claim has ties to Fethulaah Gülen;Whereas in Egypt, President Sisi has attempted to quash dissent by jailing and abusing human rights defenders, including—(1) Mahienour el-Masry, a human rights lawyer accused of spreading false news;(2)Esraa Abdel Fattah, a human rights activist and reporter who was reportedly beaten, hung from handcuffs, and choked with her clothes by authorities; and (3)Sanaa Seif, who was detained while filing a complaint at the Public Prosecutor’s office regarding her assault outside Cairo’s Tora prison, which houses her brother, who is a political activist;Whereas Burundian authorities arrested and convicted 4 journalists at Iwacu, Burundi’s last remaining independent newspaper, including Christine Kamikazi and Agnès Ndirubusa, after a flawed trial, for allegedly attempting to undermine state security;Whereas Saudi Arabian women’s rights and human rights activists Loujain al-Hathloul, Nassima al-Sada, Samar Badawi, Nouf Abdualziz, and Maya’a al-Zahrani all remain wrongfully imprisoned;Whereas in the Philippines, Senator Leila de Lima remains unjustly imprisoned for her vocal criticism of extrajudicial killings carried out during President Duterte’s war on drugs;Whereas in Eritrea, political dissident Aster Fissehatsion has been held incommunicado without charge or trial since 2001:Now, therefore, be itThat the Senate—(1)supports women who are being unjustly detained around the world;(2)affirms that a government should never detain its citizens for exercising the rights of freedom of assembly, association, and speech;(3)calls on governments that are unjustly detaining women for exercising their fundamental rights to immediately and unconditionally release these political prisoners; and(4)urges the United States Government, in all its interactions with foreign governments—(A)to raise individual cases of women political prisoners; and (B)press for their immediate release.